DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 12 October 2021. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims continuation status priority of US Application No. 15/787105 filed on 18 October 2017 and US Provisional Application No. 62/410081 filed on 19 October 2016. 
Applicant’s claim for the benefit of these prior filed applications is acknowledged. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/787105, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 recites “receive a current location of the participant is within a range of one of the predefined spaced apart locations.” The claim is to a computer-readable medium which causes a processor to perform a series of steps. Note that the identified step is performed by this “processor”. Further note that the “processor” performs a step of “cause a mobile communication device to communicate to the participant…”. Based on the preceding, the scope of the claim clearly includes a computer readable medium that causes a processor to implement the identified step (i.e., causes the process to receive a current location of the participant) where that processor is separate from a mobile device. Such a processor performing that step does not appear to be supported by the parent disclosure. What appear to be the most relevant portions of the parent disclosure are identified below. 
[0033] The brainwave monitoring functionality can be used to encourage a brain state conducive to physical activity, learning or other task. As discussed in more detail below, one or more smartphones 36A, 36B may be configured (e.g. programmed) to process physiological data received from headsets 32A, 32B and/or other devices, and to display instructions and other information on the display screens of the smartphones 36A, 36B. Software (e.g. an “App”) may be installed on smartphones 36A, 36B to thereby configure the smartphones 36A, 36B to provide data processing, user instructions, etc. to one or more participants/users traversing a parcourse or the like.

[0036] Additionally or alternatively, in some embodiments the smartphones 36A-36B, etc. may also be configured to utilize location as a requirement. For example, if the pieces of exercise equipment 24A-24D are spaced-apart at different predefined locations, the smartphones 36A, 36B, etc. may be configured (e.g., programmed) to utilize GPS coordinates and require that participants 28A, 28B etc. be at the correct predefined location for a specific piece of exercise equipment 24A-24D before the participant 28A, 28B, etc. is provided with information concerning the physiological goal and/or exercise goal associated with a specific piece of exercise equipment.

[0041] In some implementations, participants 28A, 28B, etc. may be required to successfully achieve a physiological goal associated with each mental task while a user is at a specific predefined location (e.g. GPS coordinates) before the smartphone 36A, 36B will provide the participant with access to the mental task. Furthermore, the physiological state of the participant may be monitored while the participant is completing the mental task. This data may be compared to an additional (or alternative) physiological goal that must be achieved. This data may also be utilized to determine if particular physiological states are conducive to problem solving, learning, etc. for a particular participant, and the specific physiological goals associated with specific mental tasks for a specific participant may be adjusted for future use of course 20 by a specific participant 28A, 28B, etc.

[0046] At each location 48A-48C, etc., the users/participants 28A, 28B, etc. may be required to achieve a physiological goal in order to receive information (or other reward). The information may comprise information about the item(s) 50A-50D at a location 48A-48C, and/or information that enables a user/participant 28A, 28B, etc. to find the next location 48A-48C. The smartphones 36A, 36B may be configured to determine/track the locations of each user/participant 28A, 28B, etc. (e.g. utilizing GPS), and the smartphones 36A, 36B etc. may be configured to require a user/participant 28A, 28B etc. to be at a specific predefined location 48A-48C, etc. at the time the predefined physiological goal is achieved in order to receive the information or other reward.

[0052] As another illustrative example, some embodiments may be configured to provide biofeedback in connection with geospatial games such as golfing. Referring again to FIG. 3, for instance, headsets (e.g., 32A, 32B) and one or more mobile communication devices (e.g., 36A, 36B) may be utilized to provide biofeedback based on physiological responses of players during gameplay. As participants (e.g., 28A, 28B) traverse various physical geospatial locations on the course (e.g., tees, holes, sand traps, etc.), physiological responses exhibited by players may be measured and used to enhance gameplay (e.g., via one or more physiological challenges). For instance, smartphones 36A, 36B, etc. may be configured to process physiological data from headsets 32A, 32B, etc., respectively, and to provide instructions and other information to the users 28A, 28B during the game. Examples of displays/communications are discussed in more detail below in connection with FIG. 8. At each location 48A-48C, etc., the users/participants 28A, 28B, etc. may be required to achieve a physiological goal in order to receive a reward. The smartphones 36A, 36B may be configured to determine/track the locations of each user/participant 28A, 28B, etc. (e.g. utilizing GPS), and the smartphones 36A, 36B etc. may be configured to require a user/participant 28A, 28B etc. to complete a particular physiological goal at a specific predefined location before a particular reward is provided. In some implementations, the reward may comprise information about the golf hole(s) at a location such as pitch, distance to green, current wind speed, etc. Additionally or alternatively, reward may comprise an advantage to the player in the game. For example, such an advantage may include a do-over (i.e., mulligan) or choice to tee off from an amateur tee that is closer to the green. As another example, the advantage may include a disadvantage (e.g., restriction on the choice of club) that may be given out to one or more other players for one or more holes.

The disclosure at [0033] describe the smartphone as receiving and processing data, and does not suggest that the smartphone reports to another device to process location information. The disclosures at [0033], [0041], [0046], and [0052] suggest the smartphone as utilizing location information or GPS coordinates, and do not suggest that the smartphone reports to another device to process location information. None of these disclosures indicate a processor other than a smartphone ever receives the location information. Further, none of these disclosures, nor apparently the specification at large, suggest that a centralized server performs any of the disclosed techniques or that such a system was contemplated at the time of the parent’s filing. The parent disclosure does not reference either a server or a processor.  Thus one of ordinary skill in the art would not understand the parent application to support the scope of the claim which includes where a processor other than the mobile device receives location information. Thus the parent application for the claim does not support the claimed invention. Claim 16 is similarly not supported by the parent disclosure. Accordingly claims 1-20 are not entitled to the benefit of the prior application. 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part. 




Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites “instruct a plurality of participants to navigate to a plurality of the predefined locations, wherein the plurality of predefined locations.” The wherein clause which does not further limit the claim appears to be a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “receive a current location of the participant is within a range of one of the predefined space apart locations.” The grammar of this limitation does make sense and the identified limitation appears to include some sort of typographical error, but the intended meaning of the limitation is not clear. Note that the specification does not use an equivalent phrase or reference a “range.” One of ordinary skill in the art would not know how to interpret the limitation, rendering the claim indefinite. 
For the purposes of examination, the limitation will be interpreted as “receive a current location of the participant that is within a range of one of the predefined space apart locations.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites provide a series of physiological self-regulation challenges for a participant, with each of the physiological self-regulation challenges separate but related to a respective one of a series of predefined activities for the participant, with the predefined activities each at a respective predefined spaced-apart location and related to a respective one of the physiological self-regulation skills; receive respective physiological self-regulation goals for the self-regulation challenges, wherein the physiological self-regulation goals comprise achieving by self-regulation a respective target brain state conducive to learning or problem solving, and wherein the target brain states are selected for enhanced performing of the respective predefined activities; receive a current location of the participant is within a range of one of the predefined spaced apart locations, determine the predefined activity corresponding to the predefined location and determining the respective self-regulation challenge for the determined one of the predefined activities; receive brain state values representing cognitive engagement as a measure of a physiological brain state of the participant while the participant is at the predefined location prior to the participant participating in the predefined activity; compare the measured physiological brain state of the participant to the target brain state of the self-regulation physiological goal for the determined self-regulation challenge; cause a mobile communication device to communicate to the participant whether or not the participant has achieved the physiological self-regulation goal for the determined self-regulation challenge; and based upon a determination that the participant achieves the physiological self-regulation goal, provide the participant with a predefined reward that includes required information or required access for performing the predefined activity at the predefined location, location information for a next one of the predefined locations, or both, wherein the participant benefits from improvement in the physiological self-regulation skills and improvement in the ability to complete the predefined activities as the participant advances through the physiological self-regulation challenges and the predefined activities at the predefined spaced-apart locations. These limitations describe a concept of providing and managing a series of challenges and activities. Note that the October 2019 Update notes that “a set of rules for playing a dice game” is an example of the Managing Personal Behavior or Interactions Between People sub-grouping. The concept describes is similarly a type of Managing Personal Behavior or Interactions Between People, and as such the claims recite a method of organizing human activity. Therefore, the claims are determined to recite an abstract idea under the 2019 PEG. 
Under Prong 2 of the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. The claim recites the additional element of a non-transitory computer readable medium comprising computer-executable instructions. This additional element is recited at an extreme level of generality, and is interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus this additional element does not integrate the abstract idea into a practical application. The claim recites no further additional elements. Note that limitations such as “receive a current location” and “receive brain state values” only describe the general reception of information, and do not include any particular sensor devices within the scope of the claim. Further, the limitation “cause a mobile device to…” does not include that mobile device in the claim nor indicate any technical means of causing a device to do anything. Thus these features are not considered additional elements but rather aspects of the abstract idea. As the additional element of the claim does not integrate the abstract idea into a practical application, the claims are determined to recite an abstract idea.
At Step 2B of the Mayo/Alice analysis, the additional element of the claims are considered for whether it amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, this elements does not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claim does not amount to significantly more than the judicial exception. Thus the independent claim is not patent eligible.  
Claims 2-15 further describe the abstract idea. However the claims continue to recite an abstract idea, albeit narrowed. Claims 2-13 and 15 recite no further additional elements. The previously identified additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Claim 13 recite the transmission of electronic information. This additional element reflects no improvement to technology, no particular device, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked devices. As such, this additional element, individually and in combination with the prior computing device additional element, does not integrate the abstract idea into a practical application. Further, MPEP2106.05(d), the courts have recognized receiving or transmitting data over a network to be a conventional computer function. As such this additional element, individually and in combination with the prior computing device additional element, does not amount to significantly more than the abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the identified dependent claims are not patent eligible.

Note that claims 16-20 are excluded from, the above rejection. These claims recite abstract ideas similar to the abstract idea of claim 1 and additional elements similar to the additional elements of claim 1. However, these claims further recite a brain state sensor configured to measure brain state values representing cognitive engagement. The recitation of a sensing device that measures a reasonably specific class of physiological states and the use of that device to determine the physiological state of the abstract idea places a meaningful limit on the implementation of the abstract idea. Further, when considered as a combination, the additional elements of these claims integrate the abstract idea into a practical application of that abstract idea. Therefore, under the 2019 PEG, the identified claims are determined not to be directed to an abstract idea. As such, these claims are determined to recite eligible subject material. 

Examiner’s Note
The rejection under 103 below is based on the claims not being entitled to priority to the parent applicant. The present claims are entitled to a priority date of 12 October 2021. The pre-grant publication of the parent application was published 19 April 2018. Thus the pre-grant publication was published more than one year before the priority date of the present claims, and thus is prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2018/0103867 A1) in view of Mendels et al. (US 2018/0001140 A1)

Regarding Claim 1 and 16: Stephens discloses:
provide a series of physiological self-regulation challenges for a participant, with each of the physiological self-regulation challenges separate but related to a respective one of a series of predefined activities for the participant, with the predefined activities each at a respective predefined spaced-apart location and related to a respective one of the physiological self-regulation skills (One aspect of the present disclosure is a method of providing physiological self-regulation challenges to one or more users/participants during a series of predefined activities. The user completes a series of predefined tasks or activities. The tasks/activities may be performed at a series of spaced apart predefined locations. The predefined locations may be initially unknown to the user/participant, and the user/participant may be required to obtain information at each location that can be used to locate/find/identify the next location in the series. Alternatively, the locations may be provided to the user/participant at the start of the process. See at least [0007]. Also: An exemplary embodiment of the present disclosure would function as follows: a participant 28 traverses a prescribed course within a building (e.g., museum) to learn about the history of the building, an organization, or subject matter that is of interest to visitors of the building;  the mobile communication device 36 monitors the participant's 28 geospatial location; the participant's 28 brainwave activity is monitored and communicated to the mobile communication device 36 using a headset 32 equipped with EEG signal acquisition technology; upon arrival at a prescribed geospatial location of the course that is associated with a particular historical event, activity, or person, the participant 28 is presented with a physiological self-regulation challenge, for example, producing brain state values representing cognitive engagement; the brain state values are registered by the headset 32 and communicated to the mobile communication device 36; as the participant 28 endeavors to produce a target brain state, the biofeedback display 76 provides a measure of progress toward the target brain state to the participant 28 (e.g., diameter of an annular ring on the mobile communication device 36 fluctuates with the progress toward and/or away from the target brain state); once the target brain state has been met, the biofeedback display 76 allows access to the information available at the given location; as the participant 28 advances through the course, the information provided via the biofeedback display 76 becomes more detailed, more interactive, and/or more engaging; the participant 28 continues traversing the course continues to perform the self-regulation exercises to receive information that is educational; while traversing the course, the participant 28 may collect “artifacts” along the way that pertain to historical events, activities, and/or persons associated with the each geospatial location (e.g., in the form of text, photographs, videos, or other media). See at least [0081]-[0082]). 
receive respective physiological self-regulation goals for the self-regulation challenges, wherein the physiological self-regulation goals comprise achieving by self-regulation a respective target brain state conducive to learning or problem solving, and wherein the target brain states are selected for enhanced performing of the respective predefined activities ((The method includes determining, at (for) each location, a respective physiological goal, i.e., a requirement of a physiological self-regulation challenge. Different embodiments may determine the physiological goals using various techniques. In some implementations, a physiological goal for a location and/or activity at a location may be determined by retrieving the information from a database stored in a local or remote data storage. Additionally or alternatively, the determination of physiological goals may be based on user information or previous user performance (e.g., a user experience level or difficulty setting). For example, the database may list one or more physiological goals for different locations, task/activities, difficulties, performance levels, etc. See at least [0008]. Also: In some other instances, the physiological goal may need to be achieved while the user is doing the activity/task at each predefined location or may need to be achieved both before and during the activity/task. The physiological goal may comprise a brain state that is conducive to learning, and the sensing device may be configured to measure brain state values representing cognitive engagement. See at least [0011]). 
receive a current location of the participant is within a range of one of the predefined spaced apart locations (Additionally or alternatively, in some embodiments the smartphones 36A-36B, etc. may also be configured to utilize location as a requirement. For example, if the pieces of exercise equipment 24A-24D are spaced-apart at different predefined locations, the smartphones 36A, 36B, etc. may be configured (e.g., programmed) to utilize GPS coordinates and require that participants 28A, 28B etc. be at the correct predefined location for a specific piece of exercise equipment 24A-24D before the participant 28A, 28B, etc. is provided with information concerning the physiological goal and/or exercise goal associated with a specific piece of exercise equipment. See at least [0036]). 
determine the predefined activity corresponding to the predefined location and determining the respective self-regulation challenge for the determined one of the predefined activities (The method includes determining, at (for) each location, a respective physiological goal, i.e., a requirement of a physiological self-regulation challenge. Different embodiments may determine the physiological goals using various techniques. In some implementations, a physiological goal for a location and/or activity at a location may be determined by retrieving the information from a database stored in a local or remote data storage. Additionally or alternatively, the determination of physiological goals may be based on user information or previous user performance (e.g., a user experience level or difficulty setting). For example, the database may list one or more physiological goals for different locations, task/activities, difficulties, performance levels, etc. See at least [0008]). 
receive brain state values representing cognitive engagement as a measure of a physiological brain state of the participant while the participant is at the predefined location prior to the participant participating in the predefined activity (The physiological goal may comprise a brain state that is conducive to learning, and the sensing device may be configured to measure brain state values representing cognitive engagement. See at least [0011]. Also: The participant 28 arrives at the next station at step 120. Once the participant arrives at the next station, the participant engages in a biofeedback exercise or challenge at step 124. The biofeedback exercise may begin with a baselining period during which the participant's engagement index or heart rate or respiration rate or other physiological parameter is monitored and a baseline measure of the parameter is calculated. See at least [0064]. Also: upon arrival at a prescribed geospatial location of the course that is associated with a particular historical event, activity, or person, the participant 28 is presented with a physiological self-regulation challenge, for example, producing brain state values representing cognitive engagement; the brain state values are registered by the headset 32 and communicated to the mobile communication device 36. See at least [0081]-[0092]).
compare the measured physiological brain state of the participant to the target brain state of the self-regulation physiological goal for the determined self-regulation challenge (In some implementations, participants 28A, 28B, etc. may be required to successfully achieve a physiological goal associated with each mental task while a user is at a specific predefined location (e.g. GPS coordinates) before the smartphone 36A, 36B will provide the participant with access to the mental task. Furthermore, the physiological state of the participant may be monitored while the participant is completing the mental task. This data may be compared to an additional (or alternative) physiological goal that must be achieved. This data may also be utilized to determine if particular physiological states are conducive to problem solving, learning, etc. for a particular participant, and the specific physiological goals associated with specific mental tasks for a specific participant may be adjusted for future use of course 20 by a specific participant 28A, 28B, etc. See at least [0041]). 
cause a mobile communication device to communicate to the participant whether or not the participant has achieved the physiological self-regulation goal for the determined self-regulation challenge (a mobile communication device may communicate to a user whether or not the user has achieved the physiological goal for the challenge. See at least [0009]). 
based upon a determination that the participant achieves the physiological self-regulation goal, provide the participant with a predefined reward that includes required information or required access for performing the predefined activity at the predefined location, location information for a next one of the predefined locations, or both (Thus, physiological goals and exercise goals may be combined and a user may be required to meet both goals in order to receive a “reward” (e.g. information concerning the location of the next piece of exercise equipment, or rest period) in order to advance through the course 20. For example, a user may be required to achieve a specific distance on treadmill 24C within a time limit, while also achieving a predefined physiological goal related to a physiological state that is measured by headset 32A, 32B, etc. while the participant is running on the treadmill. As discussed in more detail below in connection with FIG. 7, if a participant 28A, 28B, etc. is unable to achieve a physiological (biofeedback) goal and/or a physical exercise goal associated with a specific piece of exercise equipment 24A-24D, the level of difficulty of the physiological and/or physical goals may be reduced. See at least [0037]). 
wherein the participant benefits from improvement in the physiological self-regulation skills and improvement in the ability to complete the predefined activities as the participant advances through the physiological self-regulation challenges and the predefined activities at the predefined spaced-apart locations (In this way, the requirements for course 20 can be adjusted to provide specific requirements for each participant to focus on specific physiological and/or physical limitations/abilities that are to be improved for a specific participant 28A, 28B etc. See at least [0038]). 

Stephens does not disclose a non-transitory computer-readable medium comprising computer-executable instructions that when executed by a processor cause the processor to … receive a current location. 
Mendels teaches a non-transitory computer-readable medium comprising computer-executable instructions that when executed by a processor cause the processor (The server 150 may include an operating system, a file system, database connectivity, radios, or other interfaces to provide an exercise monitoring and scheduling system to the mobile device 102. See at least [0023] and Fig. 1. Also: In an example, the whole or part of one or more computer systems (e.g., a standalone, client, or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations. In an example, the software may reside on a machine-readable medium. In an example, the software, when executed by the underlying hardware of the module, causes the hardware to perform the specified operations. See at least [0122]) to receive a current location of the participant (The server 150 may also receive location information from the mobile device 102, which may be transmitted on a recurring or periodic basis, on demand, or by other means. The location information may be used by the server 150 to determine the location of the mobile device 102 and inferentially the location of the exerciser 104 of the mobile device 102. Based on the location information, the server 150 may determine details of the exerciser's status. See at least [0024]). 
Stephens provides a method for providing location based self-regulation challenges to a user, upon which the claimed invention’s computer receiving location information can be seen as an improvement. However, Mendels demonstrates that the prior art already knew of a centralized computing device which receives location information to manage health activities of a user. One of ordinary skill in the art could have easily applied the remote computing system receiving location information of Mendels with the self-regulation challenge methods of Stephens. Further, one of ordinary skill in the art would have recognized that such an application of Mendels would have resulted in a centrally controllable self-regulation challenge system. As such, the application of Mendels and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Stephens and the teachings of Mendels. 

Regarding Claim 2: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses wherein the reward further comprises actuation of a device at the predefined location (The physiological goals associated with each piece of exercise equipment 24A-24D may be the same or different. Participants 28A, 28B may be required to perform specific exercises for each piece of equipment 24A-24D in order to successfully complete the game (parcourse). Thus, in this scenario, participants must “unlock” information concerning the exercises to be performed in order to know how to perform/complete the specific exercises for each piece of equipment 24A-24D. If the exercise equipment 24A-24D is configured to communicate with smartphones 36A, 36B, the exercise equipment may be configured to require receiving a signal from a smartphone 36A, 36B indicating that a user has successfully achieved a physiological goal before the equipment can be “unlocked” to permit operation. See at least [0034]). 

Regarding Claim 3: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses adjust the physiological goal for the self-regulation challenge if the participant does not achieve the physiological goal for the challenge (For example, the level of difficulty of the physiological goal may be reduced if a user does not achieve an initial physiological goal for a challenge. The level of difficulty of the physiological goal may be reduced if the user has attempted to achieve the physiological goal for a challenge at least a threshold number of times. The method may include prompting a user to repeat a challenge if the user does not achieve the physiological goal for a challenge. See at least [0009]). 

Regarding Claim 4: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses wherein adjusting the physiological goal for the challenge includes reducing a level of difficulty of the physiological goal (For example, the level of difficulty of the physiological goal may be reduced if a user does not achieve an initial physiological goal for a challenge. The level of difficulty of the physiological goal may be reduced if the user has attempted to achieve the physiological goal for a challenge at least a threshold number of times. The method may include prompting a user to repeat a challenge if the user does not achieve the physiological goal for a challenge. See at least [0009]).

Regarding Claim 5: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses wherein the level of difficulty of the physiological goal is only reduced if the participant has attempted to achieve the physiological goal for the challenge at least a predefined number of times  (For example, the level of difficulty of the physiological goal may be reduced if a user does not achieve an initial physiological goal for a challenge. The level of difficulty of the physiological goal may be reduced if the user has attempted to achieve the physiological goal for a challenge at least a threshold number of times. The method may include prompting a user to repeat a challenge if the user does not achieve the physiological goal for a challenge. See at least [0009]). 

Regarding Claim 6: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses prompt the participant to repeat the challenge if the participant does not achieve the physiological goal for the challenge (For example, the level of difficulty of the physiological goal may be reduced if a user does not achieve an initial physiological goal for a challenge. The level of difficulty of the physiological goal may be reduced if the user has attempted to achieve the physiological goal for a challenge at least a threshold number of times. The method may include prompting a user to repeat a challenge if the user does not achieve the physiological goal for a challenge. See at least [0009]).

Regarding Claim 7: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses cause the mobile communication device to display information indicating how close the participant is to the physiological goal for the challenge and an indication that the participant did or did not achieve the physiological goal (With reference to FIG. 6, mobile communication device 36 may be configured to interact with a headset 32 to provide a biofeedback display 76 that can be used in connection with an activity such as a tour of a facility (e.g. FIG. 4) following a sequence of instructions (e.g. FIG. 8). In the depicted example, a first ring 80 represents a physiological self-regulation goal. An inner second ring 84 represents the progress of the participant 28 (FIG. 1) toward the physiological self-regulation goal. A diameter of the second ring 84 may expand as a user comes closer to reaching a physiological self-regulation goal, and contract if a user's state becomes further from a physiological self-regulation goal. Once the diameter of the second ring 84 reaches the diameter of the first ring 80, a “portal” may open on the mobile communication device 36, taking a picture of an item at the current location and also revealing information and artifacts about a particular historical event, activity, or person associated with the current geospatial location in the facility course. The information may be presented in the form of text, photographs, videos, or other media. In some embodiments, the display of FIG. 6 may be utilized in connection with any of the tours/games/activities of FIGS. 1-5 and 7-9 to provide biofeedback to users/participants. See at least [0058]). 

Regarding Claim 8: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses wherein the predefined reward comprises educational material (the participant 28 continues traversing the course continues to perform the self-regulation exercises to receive information that is educational. See at least [0081]). 

Regarding Claim 9: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses wherein the participant comprises one member of a group of participants (The activity may include a single user/participant, or it may include a plurality of groups of users/participants. See at least [0011]) and instruct a plurality of participants to navigate to a plurality of the predefined locations (In some embodiments, the app utilized by smartphone 36 during the tour of FIG. 4 (or other activity) may be configured to provide a videogame that is played by the participants. The video game includes an in-game character that interacts with the participant 28 during the tour. As an example, the in-game character may be a character in another dimension and the participant 28 is challenged with assisting the character in achieving a game goal by producing a specified physiological signal having a target value, level, pattern, or timing characteristic. Simultaneous to or following the production of the specified physiological signal, the participant 28 navigates to various stations 54A-54D or various geospatial locations to progress through the in-game fictional story. See at least [0049]). 

Regarding Claim 10 and 20: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses  wherein the physiological goal further comprises at least one of: an EEG signal in which a predefined engagement index is above a predefined level, or a heart rate below a predefined rate and a predefined difference of these physiological measures from a participant’s baseline measures of them (Examples of physiological goals to be achieved include a predefined level of an engagement index (e.g. Pope, et al. 1995), a predefined heart rate, and a predefined respiration rate and/or a predefined difference of these physiological measures relative to measured baselines of a participant.  See at least [0063]. Also: The biofeedback exercise may begin with a baselining period during which the participant's engagement index or heart rate or respiration rate or other physiological parameter is monitored and a baseline measure of the parameter is calculated. This measure or some fraction or multiple of it may be substituted for the previous physiological goal for the participant. In some embodiments, the determination of physiological goals to be used for each location may be based in-part on the determined baseline for the user. Additionally or alternatively, the determination of the physiological goals may be based upon, for example, comparison with physiological measure of others, a benchmark target or benchmark normative value. See at least [0064]. Also: Various embodiments of the present disclosure may employ integrated EEG signal and heartrate (cardio tachometer) signal monitoring. Further embodiments may employ brainwave signal monitoring, specifically an “engagement index” derived from brainwave signals. The engagement index has been defined previously (see Pope, A. T., Bogart, E. H., and Bartolome, D. S. (1995). Biocybernetic System Validates Index of Operator Engagement in Automated Task. Biological Psychology, 40, 187-195.) Other physiological signals that may be used include, but are not limited to, skin conductance signals, skin temperature signals, and respiration signals. See at least [0055]). 

Regarding Claim 11 and 17: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses receiving facial recognition information and resolving facial expressions of a participant (One or more embodiments of the present disclosure may additionally or alternatively employ facial expression recognition as a technology for inferring the physiological state of a participant 28. Facial expression recognition embodiments exploit the capability of a more advanced form of image analysis that interprets and/or resolves facial expression. Cameras (not shown) may be positioned at one or more locations of a course/path (e.g. FIGS. 1-4), and the cameras may be configured to communicate images of a user's face to a user's smartphone 36. The camera of the smartphone 36 may also be utilized to generate facial images that are processed by smartphone 36. In other embodiments, modulation between the functioning of gesture recognition and body movement recognition technologies may be utilized to derive the physiological state of the participant 28 based upon characteristics of physiological and/or body movement signals acquired by image acquisition and image analysis hardware/software. See at least [0057]. Also: Thus, controlling the physiological state, or learning to self-induce physiologic changes, is an additional skill requirement or challenge requiring a participant to self-regulate their own physiological signals in order to achieve a game or simulation goal. See at least [0030]. Also: producing brain state values representing cognitive engagement. See at least [0086]).

Regarding Claim 12 and 18: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses wherein at least one of the physiological goals further comprises a facial expression in which facial features indicate cognitive engagement (One or more embodiments of the present disclosure may additionally or alternatively employ facial expression recognition as a technology for inferring the physiological state of a participant 28. Facial expression recognition embodiments exploit the capability of a more advanced form of image analysis that interprets and/or resolves facial expression. Cameras (not shown) may be positioned at one or more locations of a course/path (e.g. FIGS. 1-4), and the cameras may be configured to communicate images of a user's face to a user's smartphone 36. The camera of the smartphone 36 may also be utilized to generate facial images that are processed by smartphone 36. In other embodiments, modulation between the functioning of gesture recognition and body movement recognition technologies may be utilized to derive the physiological state of the participant 28 based upon characteristics of physiological and/or body movement signals acquired by image acquisition and image analysis hardware/software. See at least [0057]. Also: Thus, controlling the physiological state, or learning to self-induce physiologic changes, is an additional skill requirement or challenge requiring a participant to self-regulate their own physiological signals in order to achieve a game or simulation goal. See at least [0030]. Also: producing brain state values representing cognitive engagement. See at least [0086]). 

Regarding Claim 13: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses wherein the predefined activities further comprise physical activities and viewing items disposed at each predefined location (The exercise/task may comprise a physical activity (e.g. stations 24A-24D; FIG. 1), or a “clue” activity 44A-44F (FIG. 2) if the course comprises an escape room activity. The activity/exercise of step 134 may, alternatively, viewing an item 50A-50D (FIG. 3) at locations 48A-48C. Alternatively, if the course comprises a tour of a museum or similar facility, the activity/exercise may comprise viewing an item 56A-56C at a course 54A-54D (FIG. 4). Still further, the stations of steps 116 and 120 may comprise locations in an actual geospatial environment of an adventure in, for example, a wilderness area. At step 136 of method 100, the application 68 determines whether or not the participant 28 has reached the final station in the course. If the participant 28 has reached the final course 20, the method 100 is terminated at step 140. If the participant 28 has not reached the final course 20, then the method 100 returns to step 116 and progresses through the method 100 as shown in FIG. 7 until the participant 28 completes the course. See at least [0066]). 

Regarding Claim 14 and 19: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses wherein the reward includes unlocking a lock to allow the participant access to a space containing a clue of an escape room game, and transmitting electronic instructions to unlock the lock (Users/participants 28A, 28B, etc. may be required to meet a predefined physiological goal associated with each location/clue 44A-44F before they are provided with a reward. The reward may comprise information provided by smartphones 36A, 36B, etc. (or other suitable device in escape room 40) that enables a user/participant 28A, 28B etc. to advance to the next clue/location 44A-44F. For example, one or more of clues/location 44B-44D may comprise an electronic display screen that provides a user/participant 28A, 28B etc. relevant information or hints if the physiological goal for a specific clue/location 44A-44F is achieved. Additionally or alternatively, the reward may provide participants additional tools, access, or other advantage in the locations. For instance, one or more of the clues/locations 44A-44F may comprise an item (e.g. a locked drawer 44E) that receives a wireless signal from a smartphone 36A, 36B etc. (or via a wireless network) to unlock the item (e.g. a drawer) to provide a user with physical access to the contents of the clue/location 44A-44F as a reward for meeting a predefined physiological goal. According to another example, one or more of clues/locations 44B-44D may comprise doors with electronic locks to selectively provide access to compartments 45B-45D, respectively, containing a key or other physical item that is required to advance to the next clue/location 44A-44F. As discussed in more detail below in connection with FIG. 7, in one or more embodiments, if a user/participant 28A, 28B etc. is initially unable to achieve a physiological goal (biofeedback exercise), the level of difficulty of the goal may be lowered. See at least [0043]). 

Regarding Claim 15: Stephens in view of Mendels teaches the above limitations. Additionally, Stephens discloses wherein the brain state conducive to learning comprises an engagement index (Various embodiments of the present disclosure may employ integrated EEG signal and heartrate (cardio tachometer) signal monitoring. Further embodiments may employ brainwave signal monitoring, specifically an “engagement index” derived from brainwave signals. The engagement index has been defined previously (see Pope, A. T., Bogart, E. H., and Bartolome, D. S. (1995). Biocybernetic System Validates Index of Operator Engagement in Automated Task. Biological Psychology, 40, 187-195.) Other physiological signals that may be used include, but are not limited to, skin conductance signals, skin temperature signals, and respiration signals. See at least [0055]). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11141092 in view of Mendels et al. (US 2018/0001140 A1)

Regarding Claim 1 and 16: Claims 1-20 of U.S. Patent No. 11141092 claim:
providing a series of physiological self-regulation challenges for a participant, with each of the physiological self-regulation challenges separate but related to a respective one of a series of predefined activities for the participant, with the predefined activities each at a respective predefined spaced-apart location and related to a respective one of the physiological self-regulation skills (providing a series of physiological self-regulation challenges for the participant, with each of the physiological self-regulation challenges separate but related to a respective one of a series of predefined activities for the participant, with the predefined activities each at a respective predefined spaced-apart location and related to a respective one of the physiological self-regulation skills. See at least Claim 1). 
receive respective physiological self-regulation goals for the self-regulation challenges, wherein the physiological self-regulation goals comprise achieving by self-regulation a respective target brain state conducive to learning or problem solving, wherein the target brain states are selected for enhanced performing of the respective predefined activities  (determining respective physiological self-regulation goals for the self-regulation challenges, wherein the physiological self-regulation goals comprise achieving by self-regulation a respective target brain state conducive to learning or problem solving, and wherein the target brain states are selected for enhanced performing of the respective predefined activities. See at least Claim 1). 
a current location of the participant is within a range of one of the predefined spaced apart locations (determining a location of the participant; and determining the location of the participant is one of the predefined spaced apart locations. See at least Claim 1). 
determine the predefined activity corresponding to the predefined location and determining the respective self-regulation challenge for the determined one of the predefined activities (determining the predefined activity corresponding to the predefined location and determining the respective self-regulation challenge for the determined one of the predefined activities. See at least Claim 1). 
receive brain state values representing cognitive engagement as a measure of a physiological brain state of the participant while the participant is at the predefined location prior to the participant participating in the predefined activity (utilizing a sensing device to measure a physiological brain state of the participant while the participant is at the predefined location prior to the participant participating in the predefined activity, wherein the sensing device is configured to measure brain state values representing cognitive engagement. See at least Claim 1). 
compare the measured physiological brain state of the participant to the target brain state of the self-regulation physiological goal for the determined self-regulation challenge (comparing the measured physiological brain state of the participant to the target brain state of the self-regulation physiological goal for the determined self-regulation challenge. See at least Claim 1). 
cause a mobile communication device to communicate to the participant whether or not the participant has achieved the physiological self-regulation goal for the determined self-regulation challenge; and (causing a mobile communication device to communicate to the participant whether or not the participant has achieved the physiological self-regulation goal for the determined self-regulation challenge; and. See at least Claim 1). 
based upon a determination that the participant achieves the physiological self-regulation goal, provide the participant with a predefined reward that includes required information or required access for performing the predefined activity at the predefined location, location information for a next one of the predefined locations, or both (based upon a determination that the participant achieves the physiological self-regulation goal, providing the participant with a predefined reward that includes required information or required access for performing the predefined activity at the predefined location, location information for a next one of the predefined locations, or both. See at least Claim 1). 
wherein the participant benefits from improvement in the physiological self-regulation  skills and improvement in the ability to complete the predefined activities as the participant advances through the physiological self-regulation challenges and the predefined activities at the predefined spaced-apart locations (wherein the participant benefits from improvement in the physiological self-regulation skills and improvement in the ability to complete the predefined activities as the participant advances through the physiological self-regulation challenges and the predefined activities at the predefined spaced-apart locations. See at least Claim 1). 

Claims 1-20 of U.S. Patent No. 11141092 do not claim a non-transitory computer-readable medium comprising computer-executable instructions that when executed by a processor cause the processor to … receive a current location. 
Mendels teaches a non-transitory computer-readable medium comprising computer-executable instructions that when executed by a processor cause the processor (The server 150 may include an operating system, a file system, database connectivity, radios, or other interfaces to provide an exercise monitoring and scheduling system to the mobile device 102. See at least [0023] and Fig. 1. Also: In an example, the whole or part of one or more computer systems (e.g., a standalone, client, or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations. In an example, the software may reside on a machine-readable medium. In an example, the software, when executed by the underlying hardware of the module, causes the hardware to perform the specified operations. See at least [0122]) to receive a current location of the participant (The server 150 may also receive location information from the mobile device 102, which may be transmitted on a recurring or periodic basis, on demand, or by other means. The location information may be used by the server 150 to determine the location of the mobile device 102 and inferentially the location of the exerciser 104 of the mobile device 102. Based on the location information, the server 150 may determine details of the exerciser's status. See at least [0024]). 
The claims of U.S. Patent No. 11141092 claim a method for providing location based self-regulation challenges to a user, upon which the claimed invention’s computer receiving location information can be seen as an improvement. However, Mendels demonstrates that the prior art already knew of a centralized computing device which receives location information to manage health activities of a user. One of ordinary skill in the art could have easily applied the remote computing system receiving location information of Mendels with the self-regulation challenge methods of U.S. Patent No. 11141092. Further, one of ordinary skill in the art would have recognized that such an application of Mendels would have resulted in a centrally controllable self-regulation challenge system. As such, the application of Mendels and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the claims of U.S. Patent No. 11141092 and the teachings of Mendels. 

Regarding Claim 2: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 2 of U.S. Patent No. 11141092.
Regarding Claim 3: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 3 of U.S. Patent No. 11141092.
Regarding Claim 4: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 4 of U.S. Patent No. 11141092.
Regarding Claim 5: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 5 of U.S. Patent No. 11141092.
Regarding Claim 6: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 6 of U.S. Patent No. 11141092.
Regarding Claim 7: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 7 of U.S. Patent No. 11141092.
Regarding Claim 8: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 8 of U.S. Patent No. 11141092.
Regarding Claim 9: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 9 of U.S. Patent No. 11141092.
Regarding Claim 10 and 20: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 10 of U.S. Patent No. 11141092.
Regarding Claim 11 and 17: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 11 of U.S. Patent No. 11141092.
Regarding Claim 12 and 18: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 11 of U.S. Patent No. 11141092.
Regarding Claim 13: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 12 of U.S. Patent No. 11141092.
Regarding Claim 14 and 19: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 13 of U.S. Patent No. 11141092.
Regarding Claim 15: Claims 1-20 of U.S. Patent No. 11141092 and Mendels makes obvious the above claim limitations. Additionally, see at least Claim 10 of U.S. Patent No. 11141092.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-09-28